NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 19-1598
                                    _____________

                          UNITED STATES OF AMERICA,

                                           v.

                                 RAYFAEL ROMAN
                                 a/k/a RAY BUCKS,
                                                            Appellant

                                   ______________

                           On Appeal from the United States
                      District Court for the District of New Jersey
                             (D.C. No. 2:18-cr-00489-001)
                         District Judge: Hon. Kevin McNulty
                                    _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                on August 16, 2021

            Before: CHAGARES, MATEY, and FUENTES, Circuit Judges.

                           (Opinion Filed: August 18, 2021)

                                   ______________

                                     OPINION*
                                   ______________



__________________

*This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
FUENTES, Circuit Judge.

       Rayfael Roman appeals from the District Court’s judgment sentencing him as a

“Career Offender” under § 4B1.2(b) of the U.S. Sentencing Guidelines.1 After briefing

was complete, we held this appeal curia advisari vult pending our en banc decision in

United States v. Nasir.2 In Nasir, the Court held that inchoate crimes are not “controlled

substance offenses” for purposes of § 4B1.2(b) and therefore cannot give rise to a Career

Offender enhancement.3 Thereafter, Roman, who was sentenced as a Career Offender

based on his prior conviction for conspiracy to distribute cocaine in violation of 21 U.S.C.

§ 846, filed a motion seeking summary reversal of his sentence (the “Motion”).4 We will

grant the Motion, vacate his sentence, and remand.5

       Roman was sentenced as a Career Offender based on his prior conviction for an



       1
              The District Court had jurisdiction under 18 U.S.C. § 3231. We have
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
       2
              982 F.3d 144 (3d Cir. 2020) (en banc).
       3
              Id. at 156, 160 (“We agree with Nasir that the plain language of the guidelines
does not include inchoate crimes, so he must be resentenced . . . . Therefore, sitting en banc,
we overrule Hightower, and accordingly, will vacate Nasir’s sentence and remand for
resentencing without his being classified as a career offender.”).
       4
               Roman also filed a letter pursuant to Federal Rule of Appellate Procedure
28(j) alerting us to several cases regarding this issue in which the Supreme Court has denied
certiorari. In response, the Government conceded that Nasir remains controlling in this
Circuit, but maintained its position that any sentencing error below was harmless, as
described infra.
       5
              In doing so, we also grant Roman’s motion to file his reply out of time.
                                              2
inchoate “conspiracy” offense. Nasir makes clear, and the Government concedes, that this

offense no longer qualifies Roman for Career Offender status. The Government instead

opposes the Motion on the grounds that resentencing is not required because the District

Court was likely to impose the same sentence regardless of the Career Offender

enhancement. In other words, any error below was harmless, and the District Court’s

consideration of Nasir is unlikely to change Roman’s sentence.

       In support of its argument, the Government notes that the District Court granted a

five-level downward variance from the Career Offender range, acknowledging that it was

not a “huge fan”6 of the Career Offender guideline. But the District Court plainly stated

that it would not “completely ignore the effect of the Career Offender Guideline by just

imposing [a] sentence in the range that would otherwise apply if it didn’t exist.”7 We need

not speculate about what the District Court would have done, but note that the record does

not necessarily show a “high probability ‘that the sentencing judge would have imposed

the same sentence under a correct Guidelines range’” that did not include the erroneous

Career Offender enhancement.8



       6
              App. 142.
       7
               App. 149-50; see also App. 152 (“I have not sentenced the defendant to the
range that would apply if the Career Offender Guideline did not exist but to somewhat
above that.”).
       8
              United States v. Zabielski, 711 F.3d 381, 387 (3d Cir. 2013) (quoting United
States v. Langford, 516 F.3d 205, 216 (3d Cir. 2008)).
                                            3
       Alternatively, the Government argues that if we do remand the case, we should

instruct the District Court to solely consider the question of harmless error. We decline to

remand the case with the restrictions requested by the Government. If, on remand, the

District Court determines that it would have imposed the same sentence regardless, it may

do so. But we see no compelling reason to limit its review at the outset.9

                                            *****

       For these reasons, we will vacate Roman’s sentence and remand the case for further

proceedings consistent with this opinion.




       9
             To be clear, we express no opinion on whether the District Court should or
should not impose the same sentence on remand.
                                              4